DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 3/22/2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 5-10are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Utsunomiya (US 2012/0247963).
Regarding claim 1, Utsunomiya discloses in Fig 1, a method of introducing additional lithium ions ([0030], [0045]-[0048], Abstract) into a lithium-ion electrochemical cell (ref 10) using a temporary lithium additive ([0030]), the method comprising: introducing the temporary lithium additive ([0030]) into a positive electrode (ref 18), wherein: the positive electrode (ref 18) further comprises a positive active material ([0030], [0040]), the positive active material is different from ([0030]) the temporary lithium additive ([0030]) and comprises primary lithium ions ([0030]); introducing an electrolyte ([0044]) 

Regarding claim 2, Utsunomiya discloses all of the claim limitations as set forth above and also discloses the temporary lithium additive is lithium oxide ([0030]) or lithium nitride ([0030]).

Regarding claim 3, Utsunomiya discloses all of the claim limitations as set forth above and also discloses the temporary lithium additive ([0030]) comprises a first temporary lithium additive ([0030]) and a second temporary lithium additive ([0030]), having a different composition ([0030]) from the first temporary lithium additive (multiple different compounds disclosed at [0030]).

Regarding claim 5, Utsunomiya discloses all of the claim limitations as set forth above and also discloses the temporary lithium additive ([0030]) is uniformly distributed throughout ([0030]) an active material layer (ref 22) of the positive electrode (ref 18).

Regarding claim 6, Utsunomiya discloses all of the claim limitations as set forth above and also discloses the positive active material is lithium cobalt oxide (LCO) ([0040]).

Regarding claim 7, Utsunomiya discloses all of the claim limitations as set forth above and also discloses the positive electrode (ref 18) further comprises a polymer binder ([0024], [0040]).

Regarding claim 8, Utsunomiya discloses all of the claim limitations as set forth above and also discloses the positive electrode (ref 18) further comprises a conductive additive ([0024], [0040]).

Regarding claim 9, Utsunomiya discloses all of the claim limitations as set forth above and also discloses introducing the temporary lithium additive ([0030]) into the positive electrode (ref 18) comprises: mixing ([0024], [0040]) the temporary lithium additive ([0030]) and the positive active material into slurry ([0024], [0040]); coating ([0024], [0040]) the slurry onto a current collector (ref 20); and drying the slurry ([0024], [0040]) on the current collector (ref 20) to form an active material layer (ref 22).

Regarding claim 10, Utsunomiya discloses all of the claim limitations as set forth above and also discloses the voltage is within an operating range ([0030], [0045]-[0048]) of the lithium-ion electrochemical cell (ref 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Utsunomiya (US 2012/0247963) as applied to claim 1 above.
Regarding claim 4, Utsunomiya discloses all of the claim limitations as set forth above but does not explicitly disclose a weight ratio of the temporary lithium additive in an active material layer of the positive electrode is selected such that a ratio of the In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Regarding claim 11, Utsunomiya discloses all of the claim limitations as set forth above but does not explicitly disclose the voltage is between about 0.1V and 4.5V.  As the manufacturing time/cost and battery performance are variables that can be modified, among others, by adjusting said charging magnitude/duration ([0008]-[0012], [0017], [0027]-[0030]), with said manufacturing time/cost and battery performance both In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Utsunomiya (US 2012/0247963) as applied to claim 1 above, and further in view of Yushin et al. (US 2015/0064568).
Regarding claims 12-15, X discloses all of the claim limitations as set forth above but does not explicitly disclose removing the decomposition product from the lithium-ion electrochemical cell, wherein removing the decomposition product comprises reducing pressure within an interior cavity of the lithium-ion electrochemical cell, wherein removing the decomposition product comprises replacing the electrolyte with a permanent electrolyte, wherein composition of the electrolyte is different from composition of the permanent electrolyte.


Yushin et al. discloses in Figs 1-7, a method of increasing metal ion content (Title, Abstract, [0082]) in lithium rechargeable batteries (ref 100) including removing decomposition products from charged/discharged batteries ([0082]) via opening a battery cell ([0082], “removable” components, this reduces a pressure inside of the battery cell) and changing a composition of the initial electrolyte by adding a different electrolyte composition ([0082]).  This configuration enhances battery stability and performance ([0082]).
Yushin et al. and X are analogous since both deal in the same field of endeavor, namely, methods of preparing batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the opening of the battery cell and removing/replacing electrolyte composition disclosed by Yushin et al. into the method of X to enhance battery stability and overall performance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Arnacabqui et al. (US 2018/0114978) discloses in Figs 1-24, a battery (Abstract) including lithium hydroxide additive therein ([0061]).



Takahashi et al. (US 5,567,539) discloses in Figs 1-18, a method of adding additional lithium ions to a negative electrode by electrochemically charging a positive electrode comprising an oxide (Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212.  The examiner can normally be reached on Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725